PER CURIAM.
The appellant challenges the denial of his motion to withdraw a plea, arguing that *353the court should have appointed substitute counsel to represent him at this critical stage in the proceeding. The motion was predicated on allegations suggesting that trial counsel coerced the appellant into entering the plea, and this created a conflict in the representation which required the court to offer substitute counsel to represent the appellant in connection with the motion. Lewis v. State, 812 So.2d 597 (Fla. 1st DCA 2002); George v. State, 758 So.2d 678 (Fla. 1st DCA 2000). The appealed order is therefore reversed, and the case is remanded.
ALLEN, C.J., DAVIS and PADOVANO, JJ., concur.